                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
UNITED STATES of AMERICA               )
                                       )                             Criminal No.
            v.                         )                             08-40017-FDS-1
                                       )
CARLOS BAEZ,                           )
                                       )
            Defendant.                 )
_______________________________________)

                       ORDER ON DEFENDANT’S MOTION FOR
                RELIEF UNDER THE FIRST STEP ACT AND 28 U.S.C. § 2255

SAYLOR, C.J.

        Defendant Carlos Baez has moved for an order that he be resentenced under § 404(b) of

the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, and 28 U.S. § 2255. The

government does not dispute that he qualifies for relief.

        Baez was sentenced in 2009 to a term of imprisonment of 25 years (300 months) to be

followed by a 10-year term of supervised release. That sentence was based on his plea of guilty

to a variety of charges: On Count 1, which charged possession of cocaine base with intent to

distribute under 21 U.S.C. § 841(a)(1), he received a mandatory minimum sentence of 20 years

(240 months). The mandatory minimum was imposed pursuant to 21 U.S.C. § 841(b)(1)(A)

because the offense involved more than 50 grams of cocaine base and the government had filed

an information under 21 U.S.C. § 851 establishing a prior conviction for a serious drug felony. 1


        1
           The term “serious drug felony” means an offense involving manufacturing, distributing, or possessing
with intent to manufacture or distribute a controlled substance, for which the offender served a term of
imprisonment of more than 12 months, where the offender’s release from prison was within 15 years of the
commencement of the instant offense. 21 U.S.C. § 802; 18 U.S.C. § 924. The government had filed an information
stating that Baez had been convicted in state court in 2001 of the manufacture, distribution, or dispensation of
cocaine, for which he was sentenced to two to four years of imprisonment. (Government’s Information Pursuant to
21 U.S.C. § 851, Dkt. 38).
On Count 2, which charged attempt to possess cocaine with intent to distribute under 21 U.S.C.

§§ 841(a)(1) and 846, he received a concurrent sentence of 20 years (240 months). Because the

drug weight was not charged, he faced no mandatory minimum sentence and a maximum

sentence of 30 years due to his prior conviction, pursuant to 21 U.S.C. § 841(b)(1)(C). On

Count 3, which charged possession of a firearm in furtherance of a drug trafficking crime under

18 U.S.C. § 924(c), he received a consecutive mandatory minimum sentence of 5 years (60

months). On Count 4, which charged possession of a firearm by a convicted felon under 18

U.S.C. § 922(g)(1), he received a concurrent sentence of 20 years (240 months) and was subject

to a mandatory minimum sentence of 15 years (180 months). The mandatory minimum was

applicable because, at the time of sentencing, he qualified under Armed Career Criminal Act

(“ACCA”), 18 U.S.C. § 924(e), as an armed career criminal. Under the circumstances, the Court

imposed the lowest possible legal sentence, which was 25 years (300 months).

       Baez has now moved for a reduction in sentence to 15 years (180 months). As to Count

1, he contends that he is subject to a new mandatory minimum sentence of 10 years under the

First Step Act. As to Count 4, he contends that he no longer qualifies as an armed career

criminal in light of Johnson v. United States, 135 S. Ct. 2551 (2015), and is therefore no longer

subject to a mandatory minimum sentence, but rather a maximum sentence of 10 years. The

government does not oppose either contention.

       As to Count 1, Baez is clearly eligible for relief under the First Step Act. The Fair

Sentencing Act of 2010, Pub. L. 111-220, 124 Stat. 2372, changed the minimum amount of

cocaine base necessary to trigger the enhanced penalties of 21 U.S.C. § 841(b)(1)(A) from 50

grams to 280 grams, and changed the minimum amount of cocaine base necessary to trigger the

enhanced penalties of 21 U.S.C. § 841(b)(1)(B) from 5 grams to 28 grams. The First Step Act



                                                 2
made the modified penalties of the Fair Sentencing Act retroactive for crimes that were

committed before August 3, 2010. Baez was originally convicted of possession with intent to

distribute more than 50 grams of cocaine base, which subjected him to a mandatory minimum

sentence of 20 years with 10 years supervised release under 21 U.S.C. § 841(b)(1)(A). 2 Under

the First Step Act, he is now eligible for sentencing under 21 U.S.C. § 841(b)(1)(B) for

possession with intent to distribute more than 28 grams of cocaine base, which carries a

mandatory minimum sentence of 10 years imprisonment with 8 years supervised release in light

of his prior conviction for a serious drug felony. Accordingly, Count 1 now carries a mandatory

minimum sentence of 10 years (120 months).

         As to Count 4, the Court finds that Baez is no longer subject to the requirements of the

ACCA as a result of the Supreme Court’s invalidation of the residual clause of the ACCA in

Johnson v. United States, 135 S. Ct. 2551 (2015). 3 He was originally convicted of being a felon

in possession of a firearm under 18 U.S.C. § 922(g)(1). The ACCA enhances the penalties for

persons convicted of that offense if they have three or more predicate convictions for a “violent

felony” or “serious drug offense.” 18 U.S.C. § 924(e). Baez had three prior Massachusetts

convictions for resisting arrest (then considered to be a “violent felony” because it involved


         2
          According to the Presentence Report, law enforcement officials recovered approximately 70.2 grams of
cocaine base from Baez’s house. (PSR at ¶¶ 14-15.)
          3
            The government originally argued that the court should reject Baez’s arguments concerning Count 4
because he did not file a timely motion to vacate his sentence under 28 U.S.C. §2255. (Gov’t’s Resp. to Mot. for
Relief Under the First Step Act). Under 28 U.S.C. § 2255(f)(3), a defendant must file such a motion within one year
of the date that the Supreme Court initially recognizes a new right made retroactively applicable to cases on
collateral review. The Johnson case was decided on June 26, 2015. Under the statute, Baez was required to file any
claim based on a right recognized in Johnson within one year, or by June 26, 2016. He did not, however, file his
motion until December 20, 2019. If he had filed a motion before June 26, 2016, seeking to correct his sentence on
Count 4, and if it had been granted, it would have had no effective impact on his sentence; at the time the First Step
Act had not yet been passed and the 20-year mandatory minimum on Count 1 still applied.
          The government has now waived any objection to Baez’s motion to correct the sentence on Count 4 based
on his failure to file a timely § 2255 motion “given the unique circumstances of this case.” (Gov’t’s Resp. to Mot. to
Correct Sentence Under 28 U.S.C. §2255). The government may do so, as the statute of limitations is not
jurisdictional. See Day v. McDonough, 126 S. Ct. 1675, 1677-78 (2006).

                                                          3
“conduct that presents a serious potential risk of physical injury to another” pursuant to 18

U.S.C. § 924(e)(2)(B)(ii), the so-called “residual clause” of the ACCA); assault and battery with

a deadly weapon (a “violent felony” pursuant to 18 U.S.C. § 924(e)(2)(B)(i)); and distribution of

cocaine (a “serious drug offense” pursuant to 18 U.S.C. § 924(e)(2)(A)(ii)). He was therefore

found to be an armed career criminal and subject to a mandatory minimum sentence of 15 years.

(PSR at ¶¶ 49-59). However, the Supreme Court held in Johnson that the “residual clause”

defining “violent felony” in the ACCA was unconstitutionally vague. 135 S. Ct. at 2563. In

Welch v. United States, 136 S. Ct. 1257, 1263-68 (2016), the Supreme Court held that the rule of

Johnson is retroactive to cases on collateral review. And in United States v. Faust, 853 F.3d 39,

55 (1st Cir. 2017), the First Circuit held that a Massachusetts conviction for resisting arrest can

no longer be considered a “violent felony” predicate offense under the ACCA.

       Now, because resisting arrest is no longer considered a “violent felony,” only two of

Baez’s prior convictions are predicate offenses under the ACCA. He therefore no longer

qualifies as an armed career criminal subject to the enhanced penalties of 28 U.S.C. § 924(e). In

particular, he is not subject to a mandatory minimum sentence, and the maximum sentence on

Count 4 is 10 years (120 months) pursuant to 28 U.S.C. § 924(a)(2).

       In sum, Count 1 now requires a mandatory minimum sentence of 10 years, and Count 4

has no mandatory minimum sentence at all. The sentences for Counts 2 and 3 have not changed:

Count 2 has no mandatory minimum sentence, and Count 3 requires a mandatory consecutive

sentence of 5 years. Thus, the lowest sentence that the Court can legally impose is a term of

imprisonment of 180 months: 120 months on Count 1, followed by a consecutive sentence of 60

months on Count 3, with concurrent terms of 120 months on Counts 2 and 4. The Court may

also lower the term of supervised release from 10 years to 8 years.



                                                  4
       Both the government and the defense agree that the motion should be granted, that the

sentence for Counts 1, 2, and 4 should be reduced to 120 months, and that the term of supervised

release should be lowered to 8 years. No sentence lower than 15 years, followed by 8 years of

supervised release, is permissible. Under the circumstances, the Court sees no need for a

hearing, much less a plenary sentencing proceeding (even assuming such a proceeding would be

available).

       Accordingly, and for the foregoing reasons, the motions of defendant Carlos Baez for

relief under the First Step Act and 28 U.S.C. §2255 are GRANTED. A new judgment and

commitment order will issue imposing a term of imprisonment of 180 months, calculated as

follows: 120 months on Count 1, followed by a consecutive sentence of 60 months on Count 3,

plus a concurrent sentence of 120 months on Counts 2 and 4. The term of imprisonment will be

followed by a term of supervised release of 8 years, subject to the same conditions as the original

sentence.

So Ordered.


                                                     /s/ F. Dennis Saylor IV
                                                     F. Dennis Saylor, IV
Dated: April 3, 2020                                 Chief Judge, United States District Court




                                                 5
